ORDER

PER CURIAM.
AND NOW, this 10th day of September, 2013, the Petition for Allowance of Appeal is GRANTED. The issue, as stated by petitioner, with an additional issue required to be addressed by this Court, is as follows:
Whether a municipality that collectively bargains to provide a particular pension benefit improvement, and confirms its bargain by legislatively adopting the benefit in its Pension Ordinance (and numerous subsequent amendments), may subsequently refuse to provide the benefit because one of its managers directed the Plan Actuary to perform an Act 205 cost estimate on the effect of adding a different and lesser benefit?
Additionally, the parties are directed to address the issue of the possible remedy or range of remedies appropriate under the Municipal Pension Plan Funding Standard and Recovery Act (“Act 205”), 53 P.S. §§ 895.101-895.803, and case law interpreting Act 205, under the factual scenario posed by this case.